     CASE 0:16-cv-02623-DWF-BRT Document 592 Filed 12/10/18 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Tenner Murphy, by his guardians Kay and                   Civil No. 16-2623 (DWF/BRT)
Richard Murphy; Marrie Bottelson; Dionne
Swanson; and on behalf of others similarly
situated,

                    Plaintiffs,

v.                                                                              ORDER

Emily Johnson Piper in her Capacity
as Commissioner of The Minnesota
Department of Human Services,

                    Defendant.


                                  INTRODUCTION

      This matter is before the Court upon Defendant’s appeal (Doc. No. 392

(“Appeal”)) of Magistrate Judge Becky R. Thorson’s October 19, 2018 Order (Doc.

No. 389 (“Order”)) denying Defendant’s request to file motion for reconsideration of her

August 29, 2018 Order (Doc. No. 365). Plaintiffs filed a response to Defendant’s

objections on November 16, 2018. (Doc. No. 543.)

                                      DISCUSSION

I.    Legal Standard

      The Court must modify or set aside any portion of the Magistrate Judge’s order

found to be clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a); Local Rule 72.2(a). This is an “extremely deferential” standard. Reko v.

Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999). “A finding is
      CASE 0:16-cv-02623-DWF-BRT Document 592 Filed 12/10/18 Page 2 of 5



‘clearly erroneous’ when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Chakales v. Comm’r of Internal Revenue, 79 F.3d 726, 728 (8th Cir. 1996)

(quoting Chase v. Comm’r of Internal Revenue, 926 F.2d 737, 740 (8th Cir. 1991)). “A

magistrate judge’s ruling is contrary to law when it either fails to apply or misapplies

pertinent statutes, case law or rules of procedure.” Coons v. BNSF Ry. Co., 268 F. Supp.

3d 983, 991 (D. Minn. 2017) (citing Edeh v. Midland Credit Mgmt., Inc., 748 F. Supp. 2d

1030, 1043 (D. Minn. 2010)).

II.    Background

       On July 20, 2018, Defendant filed a motion to compel the deposition of a witness

with knowledge of Plaintiffs’ requested relief. (Doc. No. 287.) On August 29, 2018,

Magistrate Judge Thorson denied Defendant’s motion. (Doc. No. 365.) Defendant

objected to Magistrate Judge Thorson’s August 29, 2018 Order on September 12, 2018.

(Doc. No. 370.) Prior to this Court’s ruling, Defendant filed a letter requesting

Magistrate Judge Thorson’s permission to file a motion for reconsideration of her

August 29, 2018 Order as it pertained to the additional deposition. (Doc. No. 385.)

Magistrate Judge Thorson denied this request in a text-only order on October 19, 2018.

(Order.) This Court affirmed Magistrate Judge Thorson’s August 29, 2018 Order in all

respects on November 9, 2018. (Doc. No. 415.) Defendant now objects to Magistrate

Judge Thorson’s denial of her request to file a motion to reconsider. (Appeal.)




                                             2
       CASE 0:16-cv-02623-DWF-BRT Document 592 Filed 12/10/18 Page 3 of 5



III.    The Magistrate Judge’s Order and Defendant’s Objections

        Magistrate Judge Thorson rejected Defendant’s request to file motion for

reconsideration of her August 29, 2018 Order because she found that Defendant failed to

show compelling circumstances necessary to obtain such permission. (Order.)

Defendant argues that Magistrate Judge Thorson’s Order is clearly erroneous because the

circumstances she presents are sufficiently compelling to justify a motion for

reconsideration. (Appeal at 6.)

        “Under Local Rule 7.1(j), a party must show ‘compelling circumstances’ to obtain

permission to file a motion to reconsider.” Burt v. Winona Health, Civ. No. 16-1085,

2018 WL 2180252, at *1 (D. Minn. Mar. 23, 2018) (citing D. Minn. L.R. 7.1(j)). “A

motion to reconsider should not be employed to relitigate old issues, but rather to afford

an opportunity for relief in extraordinary circumstances.’” Id. (citing Dale & Selby

Superette & Deli v. U.S. Dept. of Agric., 838 F. Supp. 1346, 1348 (D. Minn. 1993).

        Defendant argues that Magistrate Judge Thorson’s August 29, 2018 denial of her

request to depose an additional witness was based on her finding that Defendant’s need

was likely mooted by her ability to seek additional discovery in the form of expert reports

and expert deposition testimony. (Appeal at 3.) Because Plaintiffs’ expert was unable to

answer all of Defendant’s questions, Defendant argues that the basis of Magistrate Judge

Thorson’s August 29, 2018 Order was incorrect and therefore constitutes a compelling

circumstance to jusitfy a motion for reconsideration.

        The Court finds that Magistrate Judge Thorson’s August 29, 2018 decision to deny

Defendant’s request to depose an additional witness was based on more than just the
                                            3
    CASE 0:16-cv-02623-DWF-BRT Document 592 Filed 12/10/18 Page 4 of 5



likelihood that Defendant’s need would be mooted by her ability to seek additional

discovery in the form of expert reports and expert testimony. As observed in the Court’s

November 9, 2018 Order overruling Defendant’s first objection to Magistrate Judge

Thorson’s August 29, 2018 Order:

       Magistrate Judge Thorson correctly observed that in collective answers, not
       every Named Plaintiff will know what information was obtained from
       others, and that the Named Plaintiffs and guardians will not know what
       information was obtained from third parties listed as assisting with the
       answers. She also noted that Plaintiffs identified several people who
       assisted Plaintiffs with their collective answers, yet Defendant chose not to
       depose them. Further, she correctly stated that it should have been
       expected that the interrogatory answers and supplemental answers may
       include facts known to the attorneys but not necessarily known to the
       Named Plaintiffs. The Named Plaintiffs and/or their guardians answered
       basic questions about the relief sought and reasonably referred to their
       attorneys when appropriate such that and the interrogatories comply with
       the verification requirements of Fed. R. Civ. P. 33.

(Doc. No. 415 at 4.) The fact that Defendant was unable to get all of her specific

questions answered by Plaintiffs’ expert is not a compelling circumstance to

justify a motion for reconsideration. Indeed, Magistrate Judge Thorson could have

properly denied Defendant’s request to depose an additional witness for any one of

the other factors she considered, whether or not Defendant had the opportunity to

gain additional discovery through expert reports and testimony.

                                 CONCLUSION

       This Court finds that Magistrate Judge Thorson’s Order is neither clearly

erroneous nor contrary to law. Giving proper deference to the Magistrate Judge’s

October 19, 2018 Order and for the reasons stated, the Court denies Defendant’s appeal

and affirms Magistrate Judge Becky R. Thorson’s October 19, 2018 Order.
                                          4
    CASE 0:16-cv-02623-DWF-BRT Document 592 Filed 12/10/18 Page 5 of 5



      Accordingly, IT IS HEREBY ORDERED that:

      1.     Defendant’s appeal (Doc. No. [392]) of Magistrate Judge Becky R.

Thorson’s Order on Defendant’s request to file a motion for reconsideration is

OVERRULED.

      2.     Magistrate Judge Becky R. Thorson’s October 19, 2018 Order on

Defendant’s request to file a motion for reconsideration (Doc. No. [389]) is

AFFIRMED.


Dated: December 10, 2018          s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                            5
